Case 3:17-cv-00601-MHL Document 165-5 Filed 11/27/19 Page 1 of 2 PageID# 2800




                                 (EXHIBIT E)
Case 3:17-cv-00601-MHL Document 165-5 Filed 11/27/19 Page 2 of 2 PageID# 2801


   From: DefangoTVdefango@gmarl.com
 Subject: Fwd:sorry!
   Date: June 18,2019 at 11:44 AM
     To: truth@crowdsourceltietruth.org, dseaman@gmail.com


             Forwarded message
       From:amethetanya <atanvalili@nmaii r
       Date:Sun, Jul 2, 2017 at 8:49 AM
       Subject: sorry!
       To: Defango <DetanQo@omaii.f:nm'^


       So I love Roliert but lie moves way to fast. I was just having lunch and talking about how viewers discern things and why you are the
       best one basical^{ets face facte you are a good 50IQ points > rest) I'm slammed busy with life as I'm sure you are but also with kids
       and a husband (that's like 3 kids) so If him deciding TOMORROW was a pain in your butt I do apologize.
       I'm sitting here writing defamation cases for my husband for policemen and thinking I can in three days get you a case against
      Jason I m guessing a h^f a million bucks they will throw at you to just make It go away = catch ill Robert is the real deal he can qo
                       K unaffected
      all day, seemingly    7. "l®''®                                  ® hits.
                                    my friends showing up and doing bong                    ^0" 'arm (terrified honestly) and hung out
      I had written the most killer case against jake-crlsis-actor-morphonius. I will have Nora (maccoby)send you a copy (I cant). Thev
      called her dad a child trafficker, while her whole family is In the hospital(her mom is dying) her brother is a lawyer who repped
                                                           apparently HE blackmailed BROCK and is NOT a pedo??? just a fudge packer.
      NOT THAT THERE'S ANYTHING WRONG WITH THAT".

         M- the lawsuit
      publicity,         washe
                             theisone whoaround
                                   waving eventually would
                                                 on his    not letI her
                                                        channel,    wrotefilethat.
                                                                              against morphonlus
                                                                                   Nora had startedbecause
                                                                                                     trying tohishelp
                                                                                                                   corporate
                                                                                                                      Robertoverlords  didn't
                                                                                                                             get to trump     want the
                                                                                                                                          because
      she lives like a few doors down from Pense's guards (I call them spear holders because he Is a notorious fag) when her family came
      under intense fire from media matters. THE ONLY person who knew the stuff in the highly produced morphonlus pieces was brock,
      an^ays then she got in a huge fight with Robert over the pedo thing,the details of which escape me.So I was a little wary with
      helping Robert because I think the attack against her family was because they were trying to help him. and I still want to go after
      media matters, get them off youtube and get the victims of the slander paid.


      anyways do contemplate suing Jason, he's likely insured. You have a great case.
      TT


      •"totally is lots wrong with it. poop on the sheets for instance.
